Citation Nr: 0945905	
Decision Date: 12/02/09    Archive Date: 12/08/09

DOCKET NO.  03-24 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.	Entitlement to a higher initial rating for service-
connected social phobia, currently evaluated as 50 percent 
disabling.

2.	Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 




INTRODUCTION

The Veteran had active service from July 1967 to September 
1976.

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand in July 2006.  This matter was also 
remanded by the Board in March 2001 and originally on appeal 
from a September 1996 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Des Moines, 
Iowa.  The Veteran was granted service connection for social 
phobia in a rating decision in February 2003, effective May 
1996.  

The claims file reflects that the Veteran failed to appear at 
a videoconference hearing before a Veterans Law Judge 
scheduled in October 2005.  The Veteran has made no attempt 
to explain his absence or reschedule the hearing.  Therefore, 
the Board considers the Veteran's request for a hearing 
withdrawn.  38 C.F.R. § 20.702(d),(e) (2009).


FINDINGS OF FACT

1.	The Veteran has been notified of the evidence necessary to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.	The competent medical evidence of record shows that the 
Veteran's symptoms of social phobia more closely approximate 
a disability picture manifested by occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships. 

3.	The objective evidence of record does not show that the 
Veteran is unable to secure or follow a substantially gainful 
occupation solely as a result of his service-connected social 
phobia.


CONCLUSIONS OF LAW

1.	The criteria for an initial evaluation greater than 50 
percent for service connected social phobia have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 
4.7, 4.130, Diagnostic Code 9411 (2009).

2.	The criteria for TDIU have not been met. 38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 3.341(a), 4.1, 4.15, 4.16 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In the present case, the unfavorable AOJ decision that is the 
basis of this appeal was already decided and appealed prior 
to the enactment of the current section 5103(a) requirements 
in 2000.  The Court acknowledged in Pelegrini that where, as 
here, the § 5103(a) notice was not mandated at the time of 
the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the appellant has the right 
to a content complying notice and proper subsequent VA 
process.  Pelegrini, 18 Vet. App. at 120.  

Here, the Veteran was initially sent a VCAA letter in April 
2001 that addressed the notice elements for a service 
connection claim.  The letter informed the appellant of what 
evidence was required to substantiate a claim for bipolar 
disorder and of the appellant's and VA's respective duties 
for obtaining evidence.  The appellant was also asked to 
submit evidence and/or information in his possession to the 
AOJ.  After service connection for social phobia was granted, 
the Veteran was provided with another VCAA letter for in 
increased rating claim in September 2003.  Subsequently, a 
letter was sent addressing both issues on appeal in August 
2004.  Lastly, a VCAA letter was sent in November 2006 
addressing both issues on appeal and also including the 
provisions set forth in Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  

The Veteran is challenging the initial evaluation and 
effective date assigned following the grant of service 
connection.  In Dingess, the Court of Appeals for Veterans 
Claims held that in cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled. Id. at 490-91.  Thus, because the notice that was 
provided before service connection was granted was legally 
sufficient, VA's duty to notify in this case has been 
satisfied.

Although the VCAA duty to notify was satisfied subsequent to 
the initial AOJ decision, the Board finds that this error was 
not prejudicial to the appellant because the actions taken by 
VA after providing the notice have essentially cured the 
error in the timing of notice.  Not only has the appellant 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim and given ample 
time to respond, but the AOJ also readjudicated the case by 
way of an April 2009 supplemental statement of the case 
issued after the notice was provided.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was 
not provided prior to the AOJ's initial adjudication, this 
timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the 
claim by the AOJ) see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
an SOC or SSOC, is sufficient to cure a timing defect).  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal as the timing 
error did not affect the essential fairness of the 
adjudication.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service treatment records, pertinent 
medical records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service treatment 
records, DD Form 214, Social Security Administration (SSA) 
records and VA medical records.  The appellant was afforded 
VA medical examinations in August 1996, January 1999, April 
1999, September 2000, July 2002, April 2003 and September 
2006.  The Board further finds that the RO complied with its 
prior Remands.  Stegall v. West, 11 Vet. App. 268 (1998).  
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to the appellant in the development of the claim.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).



LEGAL CRITERIA

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2009).  If the evidence for and against a claim 
is in equipoise, the claim will be granted.  A claim will be 
denied only if the preponderance of the evidence is against 
the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102 (2009); Gilbert v. Derwinski, 1 Vet. App. 49, 56 
(1990). 

Increased Rating 

The Veteran asserts that he is entitled to an increased 
evaluation for service-connected social phobia.  Ratings for 
service-connected disabilities are determined by comparing 
the symptoms the veteran is presently experiencing with 
criteria set forth in VA's Schedule for Rating Disabilities, 
which is based as far as practical on average impairment in 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2009).  Separate diagnostic codes identify the various 
disabilities.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2009).  
When making determinations as to the appropriate rating to be 
assigned, VA must take into account the veteran's entire 
medical history and circumstances.  38 C.F.R. § 4.1 (2009); 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).

An appeal from the initial assignment of a disability rating, 
such as this case, requires consideration of the entire time 
period involved and contemplates staged ratings where 
warranted.  Fenderson v. West, 12 Vet. App. 119 (1999).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2009).  Pyramiding, the evaluation of the 
same disability, or the same manifestation of a disability, 
under different diagnostic codes, is to be avoided when 
rating a veteran's service-connected disabilities.  38 C.F.R. 
§ 4.14 (2009).  It is possible for a veteran to have separate 
and distinct manifestations from the same injury which would 
permit rating under several diagnostic codes, however, the 
critical element in permitting the assignment of several 
ratings under various diagnostic codes is that none of the 
symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other 
condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994).

The Veteran's service-connected social phobia is currently 
assigned a 50 percent rating under 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2009).  Under diagnostic code 9411, a 
70 percent rating contemplates occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(2009).

A 100 percent rating contemplates total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent ability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives; own occupation, or 
own name.  Id.  

The use of the phrase "such symptoms as," followed by a 
list of examples, provides guidance as to the severity of 
symptomatology contemplated for each rating.  In particular, 
use of such terminology permits consideration of items listed 
as well as other symptoms and contemplates the effect of 
those symptoms on the claimant's social and work situation.  
See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

The Global Assessment of Functioning (GAF) is a scale 
reflecting the "'psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness'" from 0 to 100, with 100 representing superior 
functioning in a wide range of activities and no psychiatric 
symptoms.  Richard v. Brown, 9 Vet. App. 266, 267 (1996) 
(citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 4th ed. (1994) at 32).

A score of 31-40 represents "[s]ome impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) OR major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work; child frequently beats up younger 
children, is defiant at home, and is failing at school)."  
Id.  

A score of 41-50 illustrates "[s]erious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job)."  Id.  

A score of 51-60 represents "[m]oderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
OR moderate difficulty in social, occupational, or school 
functioning, (e.g., few friends, conflicts with peers or co-
workers)."  Id.  

A score of 61-70 illustrates "[s]ome mild symptoms (e.g., 
depressed mood and mild insomnia) OR some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships."  Id.  

A score of 71-80 represents "symptoms[, if] . . . present, . 
. . . are transient and expectable reactions to psychosocial 
stressors (e.g., difficulty concentrating after family 
argument); no more than slight impairment in social 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork)."  Id.



TDIU

The Veteran asserts that he is entitled to a total disability 
rating.  Total disability will be considered to exist when 
there is present any impairment of mind or body which is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  38 C.F.R. § 3.340 
(2009).  If the total rating is based on a disability or 
combination of disabilities for which the Schedule for Rating 
Disabilities provides an evaluation of less than 100 percent, 
it must be determined that the service-connected disabilities 
are sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341 (2009).  In evaluating 
total disability, full consideration must be given to unusual 
physical or mental effects in individual cases, to peculiar 
effects of occupational activities, to defects in physical or 
mental endowment preventing the usual amount of success in 
overcoming the handicap of disability and to the effects of 
combinations of disability.  38 C.F.R. § 4.15 (2009).

If the schedular rating is less than total, a total 
disability evaluation can be assigned based on individual 
unemployability if the veteran is unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disability, provided that he has one service-
connected disability rated at 60 percent or higher; or two or 
more service-connected disabilities, with one disability 
rated at 40 percent or higher and the combined rating is 70 
percent or higher.  38 C.F.R. § 4.16(a) (2009).  Veterans 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disability shall be 
rated totally disabled.  38 C.F.R. § 4.16(b) (2009).  In 
cases where the schedular criteria are not met, an 
extraschedular rating is for consideration.  38 C.F.R. § 
3.321 (2009).

Notwithstanding, it is the policy of the VA, however, that 
all veterans who are unable to secure and follow a 
substantially gainful occupation by reason of a service-
connected disability shall be rated totally disabled.  38 
C.F.R. § 4.16(b) (2009).  Thus, if a veteran fails to meet 
the rating enunciated in 38 C.F.R. § 4.16(a), an 
extraschedular rating is for consideration where the veteran 
is unemployable due to service-connected disability.  38 
C.F.R. § 4.16(b) (2009).  Therefore, the Board must evaluate 
whether there are circumstances in the veteran's case, apart 
from any nonservice-connected condition and advancing age, 
which would justify a total rating based upon individual 
unemployability, due solely to the veteran's service-
connected disabilities.  Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993).

FACTUAL BACKGROUND

The Board has reviewed all the evidence of record.  In an 
August 1996 VA Compensation and Pension Examination, the 
Veteran was diagnosed with bipolar disorder.  The examiner 
found that the Veteran was alert, very spontaneous, somewhat 
over-inclusive, and his stream of mental activity was 
excellent.  During the interview, the Veteran was animated 
and pleasant.  His mood was neutral.  He indicated that he 
never trusted people very much and he worried about what 
might happen to him.  He indicated that he was a very 
meticulous, careful person and sometimes would drive back 
home to ensure that he locked the door.  He denied 
hallucinations, peculiar thoughts or command voices.  The 
Veteran was oriented to date, time and place.  He had some 
distractibility and problems with concentration.  His fund of 
general information seemed excellent.  He had superior 
vocabulary.  He had an excellent ability to problem solve and 
give socially appropriate responses.  He seemed somewhat 
obsessive, over-inclusive and detailed when trying to provide 
answers.  He was diagnosed with bipolar disorder, chronic, 
depressed phase.  The global functioning was about 50 percent 
functional, due to homelessness, lack of job and need for 
psychiatric treatment.  

In a January 1999 VA General Medical Examination, the Veteran 
was diagnosed with bipolar affective disorder by history.  In 
VA Compensation and Pension Examinations in April 1999 and in 
September 2000, the examiner reviewed the claims file, the 
service treatment records and previous VA examinations.  The 
examiner diagnosed the Veteran with bipolar affective 
disorder and social phobia and assigned a GAF of 60.  

In a July 2002 VA Compensation and Pension Examination, the 
examiner reviewed the claims file, the treatment history and 
examined the Veteran.  The Veteran arrived on time for his 
appointment.  He made little eye contact and appeared 
withdrawn and generally presented as a chronic psychiatric 
patient.  The Veteran was extremely anxious and had a strong 
need to leave the interview early.  He was rigid about 
catching a shuttle bus to return home.  The Veteran had not 
driven in recent years.  His speech was extremely pressured 
and had a tendency to want to tell his side of the story.  He 
was quite uncomfortable in the interview process.  He was not 
regarded as an accurate historian as his answers went off in 
tangents.  He reported suicide attempts ranging from 2 to 12 
attempts to various practitioners showing notable 
inconsistency.  The examiner noted that the Veteran appeared 
uncomfortable, restless, extremely anxious, had pressured 
speech, poor eye contact, an inability to keep still and a 
strong desire to escape from the interview.  His speech was 
essentially logical and related, with no indication of 
hallucinations, delusions or formal thought disorder.  There 
were some underlying projective basis for his extreme social 
discomfort and desire to escape.  The Veteran did not appear 
depressed and appeared fairly content with is lot in life.  
His anxiety was extreme.  Compulsions appeared to be present 
with a strong need to be active.  He had a tendency to worry 
obsessively about any problem, occasion or appointment coming 
up in the near or even moderately remote future.  

During the interview, the Veteran was oriented with adequate 
memory and concentration.  No gross cognitive impairment was 
evident, though the Veteran had considerable difficulty 
maintaining attention because of his restlessness and 
difficulty in keeping his thoughts organized.  The Veteran 
denied sleep disturbances on his current medications.  He 
indicated an appetite problem and weight loss.  The examiner 
diagnosed the Veteran with bipolar disorder, depressed; 
social phobia, and assigned a GAF of 42.  The examiner found 
the history of his diagnoses was consistent.  The social 
phobia was progressive and included panic attacks.  The 
examiner found that one third of the total, of the social and 
industrial impairment reflected by the GAF score, the 
aggravation on active duty of the social phobia, should be 
considered as attributable to mental disorders arising while 
on active duty.  The Veteran did not appear employable, due 
to his combination of mental disorders; he would not be able 
to concentrate, stay on task or retain instructions.  

In an April 2003 VA Compensation and Pension Examination, the 
examiner reviewed the claims file, prior medical examinations 
and interviewed the Veteran.  The Veteran obtained a ride 
from an acquaintance to the examination.  During the 
interview, his eye contact was poor and his speech was 
pressured and tangential.  The examiner found that he 
generally presented as a chronically mentally ill individual.  
The Veteran was a moderately reliable historian.  He was 
cooperative with the interview process.  The Veteran had not 
driven in years and only went to the VA Medical Center and to 
the grocery store.  The Veteran expressed that he was 
uncomfortable in confined and crowded conditions.  He 
attended bingo once a week at a local church.  The Veteran 
indicated that he did not work because he was afraid of 
people.  He admitted that he was sensitive to criticism from 
supervisors and likely to simply walk off the job if he felt 
that he was being pressed or someone was breathing down his 
neck.  The examiner found that he was progressively more 
isolated and had fewer contacts with people.  The Veteran was 
uncomfortable at family dinners and eating in restaurants.  
He preferred to eat at home and away from others.  He watched 
the news and kept informed about current events, but avoided 
watching stories covering the war.  The Veteran reported 
panic episodes when he was out in public, including feeling 
anxious in public and the need to withdraw.  The examiner 
noted that his symptoms did not meet the criteria for panic 
attacks.  The Veteran revealed minor depressive symptoms and 
hypersomnia was not a current problem.  He did not have 
current suicidal thoughts.  His memory was reasonably intact.  

The examiner noted that the Veteran's manner was appropriate, 
anxious and uncomfortable with in the interview situation.  
His speech was mostly logical and related, with no indication 
of hallucinations or delusions.  There was no formal thought 
disorder.  The Veteran had difficulty keeping his thoughts 
organized and tended to show pressured speech.  He also had 
some features of obsessive-compulsive personality disorder 
with over-concern with order, some obsessive thoughts and 
compulsive behaviors.  The examiner found that the Veteran 
was not acutely depressed and he appeared anxious.  He was 
oriented with adequate memory and concentration.  The 
Veteran's sleep disturbance was mild.  He also did not appear 
to have an eating problem.  The examiner also found that the 
Veteran was exaggerating that the primary reason that he 
could not work was because of his social phobia.  The 
examiner noted that the Veteran had a combination of mental 
disorders, which all contributed to his unemployability.  The 
examiner noted that he worked for the post office for over 10 
years, and left that position when the was imprisoned.  The 
examiner noted that the exit from the work force did not 
appear to have been because of social discomfort.  He found 
that he appeared to be unemployable and the social phobia 
partially contributed to his unemployability.  The examiner 
noted that the Veteran was uncomfortable in public and 
preferred to be in the solitude of his apartment.  He was 
also subject to bouts of major depression.  The examiner 
concluded that it was not his opinion that the Veteran was 
unemployable solely due to his social phobia nor that if all 
other considerations were the same and he had no other mental 
disorders, he would still be unemployable.  The level of 
social and industrial impairment specifically contributed by 
the social phobia appeared to be increasing and to be of a 
progressive nature.  The examiner concluded that the social 
phobia had not increased since the July 2002 examination and 
that social phobia, in and of itself did not make him 
unemployable.  He concluded that the social phobia 
contributed to unemployability in a partial fashion as was 
found in July 2002.  He was diagnosed with bipolar disorder, 
depressed and social phobia.  The examiner assigned a GAF of 
40.  

In the September 2006 VA Compensation and Pension 
Examination, the examiner reviewed the claims file and 
examined the Veteran.  The examiner noted that the Veteran 
arrived late for his appointment because he was sidetracked 
to another part of the building and was accompanied to the 
waiting room by an attendant from a Veteran's Home.  The 
Veteran was driven to the appointment by an attendant.  The 
examiner noted that the Veteran was diagnosed with 
Parkinson's disease.  He walked and ambulated slowly.  There 
also appeared to be some cognitive deterioration and problems 
with memory.  The examiner interviewed the Veteran and found 
that the Veteran's manner was eccentric and characteristic of 
a chronically mentally ill individual.  His speech was mostly 
logical and related with no current indication of 
hallucinations or formal thought disorder.  It was not 
possible to determine for certain whether his statements were 
delusional.  There was no flight of ideas and no loosening of 
associations.  The Veteran had obsessive thinking and a 
compulsive need to be neat and tidy.  He had minor sleep 
disturbances.  He also had an eating problem and was 
underweight on a number of occasions over the years, due to 
neglect.  

The examiner's impression was that the Veteran functioned at 
a level of a chronically mentally ill individual.  He 
regarded the Veteran as dually diagnosed in that his physical 
medical conditions were severely debilitating.  He required 
inpatient institutional care.  The examiner found that the 
service-connected social phobia did not appear to have 
increased in severity of symptoms or associated impairment.  
There were some obsessive and compulsive disorders, 
consistent with personality disorder which is assigned and 
not at the level of obsessive compulsive disorder.  

The examiner found that the depression and bipolar were later 
developing mental disorders and did not arise during active 
duty.  The Veteran had shown depression and self neglect at 
times.  The examiner found that a diagnosis of posttraumatic 
stress disorder was not warranted.  The examiner concluded 
that approximately one half of the social and industrial 
impairment reflected by the GAF score may properly be 
regarded as arising from service-connected social phobia and 
anxiety.  The social phobia would cause him to be 
uncomfortable in group situations and to, at least at times, 
avoid them.  He would tend to be isolative and to miss out on 
enjoyment of social activities and friendships.  He would be 
uncomfortable in work situations that required him to fit in 
with peers or to work at close quarters with others.  The 
examiner found that the Veteran was competent to receive 
benefits and make his own decisions and be responsible for 
managing his life.  He was capable of managing his basic 
activities of daily living.  The Veteran was diagnosed with 
social phobia, bipolar affective disorder and a history of 
substance abuse.  He also has an obsessive compulsive 
personality disorder and physical debilitation and memory 
problems.  He was assigned a GAF of 40.  

The Board notes that the remaining VA treatment records and 
private psychological assessments were also reviewed.  The VA 
records are consistent with the VA examinations in the 
diagnoses of bipolar disorder and social phobia.  The Veteran 
was repeatedly hospitalized for treatment of his social 
phobia and bipolar disorder in 1996, 2000 and 2001.  
Additionally the GAF scores ranged from 35 to 75 during the 
appeal period.  



ANALYSIS

The Board finds that the Veteran is not entitled to an 
increased evaluation for his service-connected social phobia.  
The evidence of record does not show that social phobia 
caused such occupational and social impairment to warrant a 
70 percent evaluation.  The Board acknowledges that the 
combined diagnoses of mental disorders produce severe 
symptoms and at times hospitalization, however, the 
disability picture as shown by social phobia alone does not 
warrant an increased evaluation.  Specifically, the Veteran 
did not have near-continuous panic.  He had some panic 
symptoms, when in public places, however, it was not 
continuous.  He also did not have suicidal ideation.  He had 
some obsessive compulsion for order and tidiness, however, 
the evidence did not show obsessional rituals which 
interfered with his daily activities.  His speech was 
pressured, but not intermittently illogical, obscure, or 
irrelevant.  Further, he could function independently and did 
not show signs of serious depression.  The Veteran also did 
not have episodes of violence or impaired impulse control.  
The Veteran also was oriented during the examinations.  The 
Board acknowledges that the Veteran had deficiencies in areas 
such as work and family relations.  The VA examinations, 
however, show that only one third to one half of the 
impairment was due to social phobia.  The remaining 
impairment was due to non-service connected physical 
limitations and bipolar disorder.  Further, the VA examiners 
noted that the symptoms of social phobia did not 
substantially increase during the appeal period.  

The Board also finds that the Veteran is not entitled to a 
100 percent evaluation between because he did not have gross 
impairment in thought processes or communication.  He also 
did not have persistent delusions or hallucinations.  He did 
not show evidence of grossly inappropriate behavior or a 
persistent danger of hurting himself or others.  He was also 
able to perform activities of daily living.  

As the evidence of record shows that the symptoms of social 
phobia were fairly constant between periods of 
hospitalization during the pendency of this appeal, a staged 
rating is not applicable.  The Board considered the most 
severe manifestations of the social phobia, and a staged 
rating would not provide any benefit to the Veteran.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board further notes that to the extent that the Veteran's 
service-connected disability affects his employment, such has 
been contemplated in the assignment of the current 50 percent 
schedular evaluation.  The evidence does not reflect that the 
disability at issue caused marked interference with 
employment such that application of the regular schedular 
standards is rendered impracticable.  The Veteran was 
compensated for his periods of hospitalization for treatment 
for social phobia.  Further, the VA examiners noted that his 
exit from the workforce was not due to social phobia and he 
was not unemployable due to social phobia.  Hence, referral 
to the RO for consideration of the assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2009) is not 
warranted.

Regarding the claim for TDIU, the Veteran's only service 
connected disability is social phobia.  He was granted 
service connection effective from May 1996.  He was 
intermittently assigned a temporary 100 percent rating during 
periods of hospitalization pursuant to 38 C.F.R. § 4.29.  The 
combined disability rating between hospitalizations was 50 
percent.  As there is clearly one disability, and it is not 
ratable at 60 percent or more, the criteria for a total 
disability rating under the provisions of 38 C.F.R. § 4.16(a) 
are not met. 

Notwithstanding, the Board will also address if the Veteran 
is unemployable due solely to the Veteran's service-connected 
disability.  In this case, however, the VA examiners did not 
find that the Veteran was unemployable solely due to his 
social phobia.  For instance, in July 2002, the examiner 
found that the Veteran did not appear employable, however, it 
was due to a combination of mental disorders, not solely due 
to his social phobia.  Additionally, in April 2003, the 
examiner also noted that the combination of mental disorders 
contributed to his unemployability.  The examiner also noted 
that after working for the post office for over 10 years, the 
Veteran left that position when the was imprisoned.  The 
examiner noted that the Veteran was not unemployable because 
of his social discomfort.  He found that he appeared to be 
unemployable and the social phobia partially contributed to 
his unemployability.  The examiner specifically found that 
the Veteran was not unemployable solely due to his social 
phobia.  

As the objective evidence of record does not show that the 
Veteran is unable to secure or maintain substantially gainful 
employment solely, or even predominantly, due to his social 
phobia, the Veteran's claim for entitlement to a TDIU is 
denied.  Based on the foregoing, the Board concludes that the 
preponderance of the evidence weighs against the Veteran's 
claim and the award of a TDIU is not warranted.

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  The preponderance of 
the evidence, however, is against the Veteran's claim and 
that doctrine is not applicable.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to a higher initial rating for service-connected 
social phobia, currently evaluated as 50 percent disabling is 
denied. 

Entitlement to a TDIU is denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


